DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I ( Figs. 1-11) in the reply filed on February 16, 2022 is acknowledged.  Claims 5-6 and 13-30 have been withdrawn from further consideration as being directed to non-elected species.  Claims 1-4 and 7-11 have been examined on the merits in this office action.  Claims 5 and 6 will be rejoined and allowed in accordance with MPEP 1302.04(h) when the instant application is in condition for allowance. 
Drawings
The drawings are objected to because of heavy shading and blurring of edges.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the recitation “the threaded post has a pair of flats extending along the length of the threaded post” renders the claim vague and indefinite because it is unclear what structure is being claimed.  Further, although a post inherently has a length, it is suggested that Applicant recite “a length” to avoid confusion.  It appears Applicant intended to recite the threaded post has two flat surfaces, each flat surface extending along a length of the threaded post. 
In claim 8, the recitation “hooked end” renders the claims vague and indefinite because it is unclear what structure is being claimed.  The hook defines an end of the superior plate.  
In claim 9, “the hooked end” renders the claim vague and indefinite because it lacks antecedent basis.  Further, per claim 8, the hook defines an end of the superior plate. 
In claim 11, the functional language “to contact the bone of a cervical vertebra..” and “...to contact the bone” renders the claim vague and indefinite because it is unclear what structural interaction is being claimed.  It is unclear what bone of a cervical vertebra is. 
In claim 12, the recitation “wherein the end of the inferior plate has a pair of holes for receiving fasteners”  renders the claim vague and indefinite because it is unclear where the pair of holes are located.  The end of the inferior plate is a physical extremity of the plate.  
Appropriate correction is required. 

Allowable Subject Matter
Claims 1-2, 4, 7 and 10 are allowed.
Claims 3, 8-9, 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The primary reason for indication of allowable subject matter is because no references or a reasonable combination thereof, could be found which disclose the combination of features and interaction thereof, as recited in the independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 5, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775